Citation Nr: 0503142	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to payment of additional compensation for a 
dependent spouse.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 determination, in which the RO 
notified the veteran that he would be paid his monthly 
entitlement benefit as a single veteran with no dependents.  
The veteran filed a notice of disagreement (NOD) in April 
2003, and the RO issued a statement of the case (SOC) in June 
2003.  In July 2003, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals).  

In October 2004, the veteran and his spouse testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge; a copy of the transcript of that hearing is of record.  

In an October 2004 statement in support of claim (VA Form 21-
4138), the veteran disagreed with the July 2004 rating 
decision that denied his claim for a TDIU.  An SOC pertaining 
to this claim has yet to be issued.  

The Board's decision on the claim of entitlement to payment 
of additional compensation for a dependent spouse is set 
forth below.  The question of the veteran's claim for a TDIU 
is addressed in the remand following the decision; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of entitlement to payment of additional 
compensation for a dependent spouse currently on appeal has 
been accomplished.  

2.  In September 2002, the RO granted service connection and 
assigned a 30 percent disability rating for post-traumatic 
stress disorder (PTSD), effective July 14, 1999, then 
increased the rating for PTSD to 50 percent, effective 
September 24, 2002; the veteran is currently in receipt of a 
combined disability rating of 60 percent.  

3.  The veteran is currently married to E.J.W., and the 
record establishes no facts that would preclude recognition 
of E.J.W. as the veteran's spouse for purposes of VA 
compensation benefits.  


CONCLUSION OF LAW

The criteria for payment of additional compensation benefits 
for a dependent spouse are met.  38 U.S.C.A. §§ 103(c), 1115, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.1(j), 3.4(b)(2), 
3.50, 3.204, 3.205 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons expressed in more detail below, and in view 
of the Board's favorable disposition of the claim of 
entitlement to payment of additional compensation for a 
dependent spouse, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

II.  Analysis

This case turns on whether the veteran's most recent marriage 
to E.J.W., in July 1990, may be recognized for VA purposes as 
a valid legal marriage, thus entitling the veteran to payment 
of additional compensation benefits for a dependent spouse.  

An additional amount of compensation may be payable for a 
spouse and children where a veteran is entitled to 
compensation based on disability evaluated as 30 percent or 
more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2).  

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).  Furthermore, in the absence 
of conflicting information, proof of marriage, which meets 
the requirements of § 3.205(a) together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decrees.  38 C.F.R. § 3.205(b).

In addition, VA will accept the written statement of a 
claimant as proof of marriage for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
spouse's social security number.  38 C.F.R. § 3.204(a)(1).  
Other evidence is required under certain circumstances such 
as where the claimant's statement on its face raises a 
question of its validity or the claimant's statement 
conflicts with other evidence of record.  See 38 C.F.R. § 
3.204(a)(2).  

In this case, the Board notes that the state of Virginia 
recognizes the veteran's marriage to E.J.W. as valid, as 
evidenced by a state of Virginia marriage license issued in 
July 1990.  For purposes of establishing entitlement to VA 
benefits, the veteran is married to E.J.W., and she is the 
veteran's spouse.  The veteran became entitled to payment of 
additional compensation for his spouse when he was granted 
service connection for post-traumatic stress disorder and 
awarded a compensation rate of 30 percent in September 2002.  
The effective date of the award was July 14, 1999.  

The Board also finds that the record establishes no facts 
that would preclude recognition of E.J.W. as the veteran's 
spouse for VA compensation benefits purposes.  The evidence 
of record documents that the veteran had been previously 
married to T.I., T.L., and J.F.H.  The veteran was divorced 
from each of these former spouses as reflected by the divorce 
decrees associated with the claims file.  On a November 1986 
VA Form 21-526, the veteran reported that he had married a 
M.S. in March 1986.  However, the veteran, along with his 
spouse, has testified that he was never married to a M.S.  
The veteran also indicated that M.S. may have either filled 
out, or assisted him in filling out, the November 1986 
document.  The Board notes that, at the time he reported the 
marriage in November 1986, the veteran did not submit to the 
RO a marriage certificate or license.  Furthermore, the 
limiting information reported at that time in the VA 
application did not provide the necessary specificity 
required by 38 C.F.R. § 3.204 for VA's purposes of 
recognizing any marriage to M.S.  In this respect, the 
application did not reflect a spousal social security number.  

In short, the veteran has become entitled to payment of 
additional compensation for a dependent spouse, the state of 
Virginia recognizes as legally valid the veteran's marriage 
to E.J.W., and the facts do not unequivocally establish that 
the veteran was ever married to a M.S. or otherwise preclude 
VA's recognition of E.J.W. as the veteran's lawful spouse.  
Under these circumstances, the Board finds that the criteria 
for payment of additional compensation for a dependent spouse 
are met.  See  U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 
3.4(b)(2).  


ORDER

The claim for payment of additional compensation for a 
dependent spouse is granted.  


REMAND

The Board notes, as in the introduction above, that the 
veteran has disagreed with the denial of his claim for a 
TDIU.  

By filing the notice of disagreement, the veteran has 
initiated appellate review of the denial of this claim.  The 
next step in the appellate process is for the RO to issue the 
veteran a statement of the case summarizing the evidence 
relevant to this issue, the applicable laws and regulations, 
and the reasons that the RO relied upon in making its 
determination.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 
433, 436 (1997).  

Consequently, the matter of entitlement to a TDIU must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2004).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
denial of his claim for a TDIU.  Along 
with the SOC, the RO must furnish to the 
veteran and his representative a VA Form 
9, and afford them the applicable time 
period for perfecting an appeal as to the 
pertinent issue.  The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




 Department of Veterans Affairs


